DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (2016/0102011) in view of Gabel et al. (US 2013/0224493).
Regarding claims 1 and 2, Hu discloses chemically strengthened glass-based articles that include glass-ceramics and that may be used as a cover glass for mobile electronic devices and touch-enabled displays and may also be used in transportation articles (e.g., in automotive applications, trains, aircraft, sea craft, etc.) [0072].  
The reference, however, fails to disclose the claimed first and second regions with a compressive stress profile including a compressive stress at least 5 microns into the second region of at least 10 MPa.
Gabel discloses a lithium-containing, transparent glass-ceramic material with low thermal expansion and an amorphous, lithium-depleted, vitreous surface zone, see abstract. The zone is at least 50 nm thick on all sides and encloses a crystalline interior, which has high transmission, see abstract. The material includes a transition region of less than 200 nm connecting the zone and the interior, see abstract and [0021].  Note that the vitreous surface zone corresponds to the claimed first vitreous region, and the transition region and crystalline interior or only the crystalline interior correspond to the claimed second region; see Applicant’s specification [0029]: As used herein, a "vitreous" region or layer refers to a surface region with a lower percentage of crystals than an inner region.  Additionally, the reference discloses that the glass-ceramic articles have a very high transparency and still meet the requirements for vehicle glazings [0037].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the glass-ceramic of Hu to comprise the glass-ceramic disclosed in Gabel as a known glass-ceramic with high transparency and strength.  Note that based on the compressive stress profile of Hu and the thickness of the vitreous region of Gabel, the references render obvious a vitreous first region to a depth d1 with a depth of compression that extends beyond the depth of the first region, and a crystalline second region with a compressive stress of at least 10 MPa at least 5 microns into the second region, see above discussion and Hu Figs. 3 & 11 and [0091-0099 & 0182].  
Regarding claim 3, although the references do not specifically disclose the hardness and refractive index of the first region as less than those of the second region, it is expected that the disclosed glass article and the claimed glass-ceramic will have similar properties given the disclosed glass article has similar compositions as the compositions of the claimed first and second regions and given the similar compressive stress and central tension between the disclosed and claimed articles, see above discussion; see also MPEP 2112.01 II “if the composition is physically the same, it must have the same properties.”
Regarding claim 4, although the references do not specifically disclose the claimed scratch width when subjected to the Scratch Test, it is expected that given the similar composition, method of making and compressive stress that the strengthened layer (first region) will have similar scratch properties as claimed, see above discussion and Applicant’s specification [0046]; see also MPEP 2112.01 II “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”
Regarding claim 5, Gabel discloses the crystalline phase as beta quartz solid solution [0023].
Regarding claim 6, Gabel discloses the depth of the first region as at least 100 nm [0019-0021]; see MPEP 2144.05 I.
Regarding claim 7, Hu discloses the depth of compression as 0.1t or greater, which overlaps the claimed range, see abstract and [0096]; see also MPEP 2144.05 I.
Regarding claim 8, the references render obvious the claimed average compressive stress in the first region; see above discussion, Gabel thickness of vitreous region [0019-0021] and Hu surface compressive stress and slope values (Figs. 3 & 11) and [0091-0099]; see also MPEP 2144.05 I. 
Regarding claim 10, Hu discloses the maximum central tension as overlapping the claimed range [0091 & 0094]; see MPEP 2144.05 I. 
Regarding claim 11, Hu discloses the glass-based article may have a thickness of about 1 millimeter or less and exhibit a transmittance of about 88% or greater over a wavelength in the range from about 380 nm to about 780 nm [0134]; see MPEP 2144.05 I.
Regarding claim 12, given Gabel discloses the vitreous region on all sides of the glass-ceramic, the reference is considered to disclose the claimed third region, see Gabel abstract and above discussion.
Regarding claim 13, although the references do not specifically disclose the hardness or reduced modulus of the third region as less than those of the second region, it is expected that disclosed and claimed articles will have similar properties given the disclosed glass article has similar compositions as the compositions of the claimed third and second regions and given the similar compressive stress and central tension between the disclosed and claimed articles, see above discussion; see also MPEP 2112.01 II “if the composition is physically the same, it must have the same properties.”
Regarding claim 14, Hu discloses the thickness of the glass-based article as 3 mm or less, which overlaps the claimed range [0091]; see MPEP 2144.05 I.
Regarding claim 16, Hu discloses that the glass-ceramics may be used as a cover glass for mobile electronic devices and touch-enabled displays [0072].  Note that the disclosed articles are considered to render obvious a housing containing the claimed electrical components.
Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive. 
Applicant argues that while Gabel discloses a lithium-depleted surface layer, Hu actually desires lithium in the glass-ceramic in order to promote the diffusion of sodium ions thereby creating a compressive stress.  As such, Applicant argues that one of ordinary skill in the art would not have started from the glass-ceramic material of Gabel in order to produce the stress profile of Hu.  Examiner respectfully disagrees.
While Applicant is correct that Hu discloses first ions in the glass-based article to be exchanged out may be lithium as well as examples of glasses containing lithium, Examiner notes that the reference also discloses other first metal ions that may be exchanged out such as sodium, potassium, and rubidium [0105].  Additionally, the reference discloses that the glass composition may include lithium oxide in an amount about 0 to 18 mol % [0148].  
Gabel discloses that as bulk crystallization commences, Li migrates from the surface layer into the interior layer, and conversely elements such as Na, K, Ca and Ba diffuse into the Li-depleted surface layer [0067].  Additionally, the reference discloses that a Li-depleted surface zone is understood to be a layer at the surface in which the amount of lithium is only 5% to 20% of the figure for the lithium content of the glass-ceramic material [0026].
Given Hu does not require lithium in order for chemical strengthening and given the glass-ceramic of Gabel has lithium as well as other “first ions” in the surface zone that could be exchanged during chemical strengthening, Examiner maintains the position that it would have been obvious to one of ordinary skill in the art for the glass-ceramic of Hu to comprise the glass-ceramic disclosed in Gabel as a known glass-ceramic with high transparency and strength, see above discussion and Hu [0105].
Additionally, Applicant argues that the specific language of claim 1 requires “the area percentage of crystals in the vitreous surface region is 0.”  As such, Applicant notes that the surface zone and transition region of Gabel cannot correspond to the claimed vitreous region.  While Applicant is correct, the current rejection states that only the surface zone of Gabel corresponds to the claimed vitreous region, see above discussion.
For the above reasons, the rejections under 35 U.S.C. 103 are respectfully maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA A AUER/Primary Examiner, Art Unit 1783